Exhibit 99.1 The Digital Engagement Company FOR IMMEDIATE RELEASE Bridgeline Digital Announces Financial Results for Third Quarter and First Nine Months of Fiscal 2014 Subscription and Perpetual License Revenue Increased 64 % Recurring Revenue Increased 50% Burlington, Mass., August 14, 2014 - Bridgeline Digital, Inc. (NASDAQ: BLIN), The Digital Engagement Company™, today announced financial results for its third quarter ended June 30, 2014. “We are very pleased to see the significant growth in our year-over-year subscription revenue, and perpetual license revenue”, said Thomas Massie, Bridgeline Digital's President and Chief Executive Officer. “In addition, we are excited to report record new bookings of $28 million for the first nine months of 2014 and a record backlog approaching $26 million. As we deploy over 5,000 new iAPPSds licenses in Fiscal 2015, Bridgeline will considerably increase its recurring SaaS revenues, providing significant improvements to margins while driving positive EBITDA.” Third Quarter Highlights: ● Total revenues increased 11% to $6.2 million in the third quarter of 2014, compared to $5.6 million in the third quarter of fiscal 2013. ● Total iAPPS revenues increased 20% to $5.3 million in the third quarter of 2014, compared to $4.4 million in the third quarter of fiscal 2013 . ● Subscription and perpetual license revenue increased 64% to $1.5 million in the third quarter of 2014, compared to $915 thousand in the third quarter of fiscal 2013. ● Recurring revenue increased 50% to $1.8 million in the third quarter of 2014, compared to $1.2 million in the third quarter of fiscal 2013. ● Achieved new bookings of $9.3 million in the third quarter of 2014, compared to $4.5 million in the third quarter of fiscal 2013. First Nine Months Highlights: ● Subscription and perpetual license revenue increased 63% to $4.4 million for the first nine months of 2014, compared to $2.7 million for the comparable period of fiscal 2013. ● Recurring revenue increased 42% to $5.1 million in the first nine months of 2014, compared to $3.6 million in the first nine months of fiscal 2013. ● Total iAPPS revenues increased 14% to $15.2 million in the third quarter of 2014, compared to $13.3 million in the third quarter of fiscal 2013 . ● Achieved new bookings of $27.7 million in the first nine months of 2014, compared to $19.8 million in the first nine months of 2013. ● Consistent with our long term strategy, revenue from our legacy business decreased 20% in the first nine months of fiscal 2014, compared to the first nine months of fiscal 2013. Fiscal 2014 Outlook For fiscal 2014, revenue is expected to be approximately $24 million and our iAPPS related revenue is expected to be approximately $20 million, an increase from $18.7 million in fiscal 2013. Conference Call Information Bridgeline Digital will host a conference call to discuss third quarter and fiscal 2014 results at 4:30 p.m. ET today. To listen to the conference call, please dial (877) 837-3910 within the U.S. or (973) 796-5077 for international callers. Non-GAAP Financial Measures This press release contains the following non-GAAP financial measures: non-GAAP adjusted net income, non-GAAP adjusted earnings per diluted share, Adjusted EBITDA and Adjusted EBITDA per diluted share. Non-GAAP adjusted net income and non-GAAP adjusted earnings per diluted share are calculated as net income or net income per share on a diluted basis, excluding, where applicable, amortization of intangible assets, stock-based compensation and the related tax effects. Adjusted EBITDA and Adjusted EBITDA per diluted share are defined as earnings before interest, taxes, depreciation and amortization and stock-based compensation charges. Bridgeline uses non-GAAP adjusted net income and Adjusted EBITDA as supplemental measures of our performance that are not required by, or presented in accordance with, accounting principles generally accepted in the United States (“GAAP”). Bridgeline’s management does not consider these non-GAAP measures in isolation or as an alternative to financial measures determined in accordance with GAAP. The principal limitation of these non-GAAP financial measures is that they exclude significant expenses and income that are required by GAAP to be recorded in the Company's financial statements. In addition, they are subject to inherent limitations as they reflect the exercise of judgments by management about which expenses and income are excluded or included in determining these non-GAAP financial measures. In order to compensate for these limitations, Bridgeline management presents non-GAAP financial measures in connection with GAAP results. Bridgeline urges investors to review the reconciliation of its non-GAAP financial measures to the comparable GAAP financial measures, which is included in this press release, and not to rely on any single financial measure to evaluate Bridgeline's financial performance. Our definitions of non-GAAP adjusted net income and Adjusted EBITDA may differ from and therefore may not be comparable with similarly titled measures used by other companies, thereby limiting their usefulness as comparative measures. As a result of the limitations that non-GAAP adjusted net income and Adjusted EBITDA have as an analytical tool, investors should not consider them in isolation, or as a substitute for analysis of our operating results as reported under GAAP. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 All statements included in this press release, other than statements or characterizations of historical fact, are forward-looking statements. These forward-looking statements are based on our current expectations, estimates and projections about our industry, management's beliefs, and certain assumptions made by us, all of which are subject to change. Forward-looking statements can often be identified by words such as "anticipates," "expects," "intends," "plans," "predicts," "believes," "seeks," "estimates," "may," "will," "should," "would," "could," "potential," "continue," "ongoing," or similar expressions, and variations or negatives of these words. These forward-looking statements are not guarantees of future results and are subject to risks, uncertainties and assumptions, including, but not limited to, the impact of the weakness in the U.S. and international economies on our business, our inability to manage our future growth effectively or profitably, fluctuations in our revenue and quarterly results, our license renewal rate, the impact of competition and our ability to maintain margins or market share, the limited market for our common stock, the volatility of the market price of our common stock, the performance of our products, our ability to respond to rapidly evolving technology and customer requirements, our ability to protect our proprietary technology, the security of our software, our dependence on our management team and key personnel, our ability to hire and retain future key personnel, or our ability to maintain an effective system of internal controls as well as other risks described in our filings with the Securities and Exchange Commission. Any of such risks could cause our actual results to differ materially and adversely from those expressed in any forward-looking statement. We expressly disclaim any obligation to update any forward-looking statement. About Bridgeline Digital Bridgeline Digital, The Digital Engagement Company™, enables its customers to maximize the performance of their mission critical websites, intranets, and online stores. Bridgeline’s iAPPS® web engagement platform deeply integrates Content Management, eCommerce, eMarketing, Social Media management, and Web Analytics to help marketers deliver online experiences that attract, engage and convert their customers across all digital channels. Bridgeline provides end-to-end Digital Engagement solutions and boasts an award-winning team of interactive services professionals. Headquartered in Burlington, Mass, with nine additional locations throughout the United States and a .NET development center in Bangalore, India. Bridgeline has thousands of quality customers that range from small and medium-sized organizations to Fortune 1000 companies. To learn more, please visit www.bridgeline.com or call (800) 603-9936. Contact: Bridgeline Digital, Inc. Michael Prinn Executive Vice President & Chief Financial Officer mprinn@bridgeline.com BRIDGELINE DIGITAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share and per share data) (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, Revenue: Digital engagement services $ 4,233 $ 4,276 $ 12,392 $ 13,614 Subscription and perpetual licenses 1,510 915 4,394 2,726 Managed service hosting 409 409 1,181 1,456 Total revenue 6,152 5,600 17,967 17,796 Cost of revenue: Digital engagement services 2,531 2,341 7,703 7,566 Subscription and perpetual licenses 422 330 1,271 770 Managed service hosting 66 76 218 224 Total cost of revenue 3,019 2,747 9,192 8,560 Gross profit 3,133 2,853 8,775 9,236 Operating expenses: Sales and marketing 1,992 2,275 6,030 6,266 General and administrative 1,110 1,140 3,308 3,440 Research and development 613 515 1,715 893 Depreciation and amortization 510 412 1,515 1,226 Total operating expenses 4,225 4,342 12,568 11,825 Loss from operations ) Interest expense, net ) Loss before income taxes ) Provision for income taxes 24 21 80 110 Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Number of weighted average shares outstanding: Basic and diluted 21,296,484 15,037,767 19,028,445 14,902,419 BRIDGELINE DIGITAL, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share data) (Unaudited) June 30, September 30, ASSETS Current Assets: Cash and cash equivalents $ 1,547 $ 2,830 Accounts receivable and unbilled revenues, net 3,827 3,194 Prepaid expenses and other current assets 844 963 Total current assets 6,218 6,987 Equipment and improvements, net 2,436 3,065 Intangible assets, net 1,729 1,517 Goodwill 23,151 23,777 Other assets 1,427 1,631 Total assets $ 34,961 $ 36,977 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,192 $ 1,746 Accrued liabilities 1,022 1,093 Accrued earnouts, current 591 561 Debt, current - 1,165 Capital lease obligations, current 369 397 Deferred revenue 2,506 1,960 Total current liabilities 5,680 6,922 Accrued earnouts, net of current portion 456 950 Debt, net of current portion 5,901 4,725 Capital lease obligations, net of current portion 340 544 Other long term liabilities 1,010 1,088 Total liabilities 13,387 14,229 Commitments and contingencies Stockholders' equity: Preferred stock - $0.001 par value; 1,000,000 shares authorized; none issued and outstanding - - Common stock - $0.001 par value; 30,000,000 shares authorized; 21,869,699 and 18,313,765 shares issued and outstanding, respectively 22 18 Additional paid-in-capital 47,568 44,206 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity 21,574 22,748 Total liabilities and stockholders' equity $ 34,961 $ 36,977 BRIDGELINE DIGITAL, INC. RECONCILIATION OF GAAP TO NON-GAAP RESULTS (Dollars in thousands, except per share data) Unaudited Three Months Ended Nine Months Ended June 30, June 30, Reconciliation of GAAP net loss to non-GAAP adjusted net loss: GAAP net loss $ ) $ ) $ ) $ ) Amortization of intangible assets 157 118 498 390 Stock-based compensation 134 55 301 334 Non-GAAP adjusted net loss $ ) $ ) $ ) $ ) Reconciliation of GAAP net loss per diluted share to non-GAAP adjusted net loss per diluted share: GAAP net loss per share $ ) $ ) $ ) $ ) Amortization of intangible assets 0.01 0.01 0.02 0.02 Stock-based compensation 0.01 - 0.01 0.02 Non-GAAP adjusted net loss $ ) $ ) $ ) $ ) Reconciliation of GAAP net loss to Adjusted EBITDA: GAAP net loss $ ) $ ) $ ) $ ) Provision for income tax 24 21 80 110 Interest expense, net 190 59 524 194 Amortization of intangible assets 157 118 498 390 Depreciation 333 295 980 836 EBITDA ) Other amortization 132 122 375 201 Stock-based compensation 134 55 301 334 Adjusted EBITDA $ ) $ ) $ ) $ ) Reconciliation of GAAP net loss per diluted share to Adjusted EBITDA per diluted share: GAAP net loss per share $ ) $ ) $ ) $ ) Provision for income tax - - - 0.01 Interest expense, net 0.01 - 0.03 0.01 Amortization of intangible assets 0.01 0.01 0.02 0.02 Depreciation 0.02 0.02 0.05 0.06 Other amortization - 0.01 0.03 0.01 Stock-based compensation 0.01 - 0.01 0.02 Adjusted EBITDA $ ) $ ) $ ) $ )
